906 F.2d 783
285 U.S.App.D.C. 89
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Paul E. BUTTS, Petitioner,v.FISHBACH & MOORE & COMSTOCK, and Lumbermans Mutual CasualtyCompany, and Director, Office of WorkersCompensation Programs, and Department ofLabor, Respondents.
No. 89-1659.
United States Court of Appeals, District of Columbia Circuit.
June 27, 1990.

Before MIKVA, HARRY T. EDWARDS and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on a petition for review of an order of the Benefits Review Board and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the petition be denied.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.